Exhibit 10.4

RESTRICTED SHARES AGREEMENT

(ELCO LANDMARK RESIDENTIAL HOLDINGS II LLC)

This Restricted Shares Agreement (the “Agreement”) is made as of December 20,
2013, by and among Landmark Apartment Trust of America, Inc. (the “Company”),
and Elco Landmark Residential Holdings II LLC (“Recipient”).

RECITALS

WHEREAS, concurrently with the execution of this Agreement, (i) Landmark
Apartment Trust of America Holdings, LP (the “Operating Partnership”), Recipient
and certain other parties executed the Second Amendment to that certain Asset
Purchase and Contribution Agreement, dated March 13, 2013 (as amended, the
“Purchase Agreement”), (ii) the Company, the Operating Partnership and Recipient
executed that certain Assignment and Assumption Agreement (the “Assignment and
Assumption Agreement”), and (iii) Recipient, the Company and the Operating
Partnership executed that certain Payment Agreement (the “Payment Agreement”),
pursuant to which, subject to certain conditions and restrictions, Recipient is
to receive an aggregate of 1,226,994 shares of restricted common stock of the
Company, all of which shares are valued at $8.15 per share (collectively, the
“Restricted Shares”), in exchange for consideration set forth therein. Unless
otherwise indicated, capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Purchase Agreement; and

WHEREAS, Recipient has agreed to restrict the transfer and disposition of the
Restricted Shares as set forth herein and pursuant to the terms of the Purchase
Agreement. The execution and delivery of this Agreement was a material condition
to the Company’s willingness to consummate the transactions set forth in the
Purchase Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Issuance of Restricted Shares. Upon the terms and subject to the conditions
and restrictions set forth in this Agreement, and as partial consideration for
the transactions set forth in the Purchase Agreement, the Company hereby issues
all of the Restricted Shares in the name of Recipient.

2. Restricted Shares-Transfer and Forfeiture. Notwithstanding anything set forth
herein, as of the date hereof, 100% of the Restricted Shares are subject to
forfeiture pursuant to Section 3.02 and Article IX of the Purchase Agreement and
Section 6.3 of the Assignment and Assumption Agreement and may not be sold,
transferred, distributed, pledged, hypothecated or otherwise transferred other
than as set forth in Section 9.10(b) of the Purchase Agreement, provided,
however, that no Restricted Shares shall be subject to such forfeiture
subsequent to the consummation of an IPO. Upon consummation of an IPO, Recipient
shall be free to dispose of the previously Restricted Shares in any manner it
elects in compliance with applicable Securities Laws, without the requirement of
any approval or consent from the Company.

3. Rights of Restricted Share Holder. Distributions on Restricted Shares shall
be paid currently to Recipient in the same manner as paid to other holders of
the Company’s common stock. Subject to the terms hereof and of the Purchase
Agreement, Recipient shall have all rights of a holder of shares of the
Company’s common stock, including voting rights, with respect to the Restricted
Shares; provided, that Recipient shall have no rights whatsoever (distribution,
voting, or otherwise) with respect to Restricted Shares that are forfeited
pursuant to Section 2 hereof from and after the time of any such forfeiture.



--------------------------------------------------------------------------------

4. Limitations on Transfer. In addition to any other limitation on transfer
created by applicable Securities Laws, except as authorized in Section 9.10(b)
of the Purchase Agreement, Recipient shall not assign, distribute, hypothecate,
donate, encumber or otherwise dispose of any interest in the Restricted Shares
prior to consummation of the IPO. Recipient shall not assign, hypothecate,
donate, encumber or otherwise dispose of any interest in the Restricted Shares
except in compliance with applicable securities laws. Any attempted transfer in
violation of this provision shall be void ab initio and of no legal force.

5. Restrictive Legends. All certificates representing the Restricted Shares (or
any securities issued in respect of or in exchange for Restricted Shares) shall
have endorsed thereon legends in substantially the following forms:

(a) THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN EXEMPTION THEREFROM.”; and

(b) Any legend required by applicable Securities Laws, or the Company’s
Governing Documents.

6. Investment Representations. Recipient hereby represents, warrants, covenants
and agrees with the Company as follows:

(a) Recipient is a sophisticated investor with such knowledge and experience in
financial and business matters that is capable of evaluating the merits and
risks of an investment in the Restricted Shares. Recipient has the financial
wherewithal to bear, and is willing to accept, the economic risk of losing its
entire investment in the Restricted Shares.

(b) Recipient acknowledges that it has (i) received, read and fully understands
all information and data with respect to the Company and the Operating
Partnership that Recipient has requested and that Recipient has deemed relevant
in connection with the evaluation of the merits and risks of Recipient’s
acquisition of the Restricted Shares; (ii) has been provided with a reasonable
opportunity to ask questions of, and receive answers and other responsive
information from, knowledgeable representatives of the Company and the Operating
Partnership concerning the terms and conditions of the Restricted Shares being
offered and sold pursuant to this Agreement, the terms and conditions of the
transactions contemplated by the Purchase Agreement and the Assignment and
Assumption Agreement, and the business, affairs, strategy, financial condition
and properties of the Company and the Operating Partnership, both historically
and after giving effect to the transactions contemplated by this Agreement and
the Purchase Agreement, and (iv) obtained such additional materials and
information requested by Recipient or its own representatives, including its own
professional financial, legal and tax advisers, as it and its advisers have
deemed necessary or advisable in order to verify the accuracy of the information
and materials provided to it by representatives of the Company and the Operating
Partnership.

(c) Recipient acknowledges that it is basing its decision to invest in the
Restricted Shares on its own investigation of the information and materials
provided to it, and that it has not relied upon any representations made by any
other Person. Recipient recognizes that an investment in the Restricted Shares
involves substantial risk and Recipient is fully cognizant of and understands
all of the risk factors related to the Restricted Shares.



--------------------------------------------------------------------------------

(d) Recipient acknowledges that the offer and sale of the Restricted Shares has
not been accompanied by the publication of any public advertisement or by any
form of general solicitation or general advertising (as those terms are used in
Rule 502(c) under the Securities Act).

(e) Recipient is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.

(f) Recipient is receiving the Restricted Shares for its own account and for
investment purposes only and has no present intention, agreement, or arrangement
for the distribution, transfer, assignment, resale or subdivision of such
Restricted Shares in violation of applicable Securities Laws. Recipient
understands that (i) the Company’s Governing Documents contain additional
restrictions as to the transferability of the Restricted Shares, provided that
none of such restrictions restrict Recipient’s rights to make the transfers
authorized under Section 9.10(b) of the Purchase Agreement, (ii) that no active
trading market exists for the Restricted Shares and (iii) Recipient’s investment
in the Restricted Shares will be highly illiquid and may have to be held
indefinitely.

(g) Recipient is fully aware that the Restricted Shares have not been registered
with the U.S. Securities and Exchange Commission (the “SEC”) in reliance on the
exemptions specified in Regulation D under the Securities Act of 1933, as
amended, which reliance is based in part upon Recipient’s representations set
forth herein. Recipient understands that the Restricted Shares have not been
registered under applicable state securities laws and are being offered and sold
pursuant to the exemptions specified in said laws, and unless they are
registered, they may not be re-offered for sale or resold except in a
transaction or as a security exempt under those laws.

(h) Recipient understands that none of the Company, the Operating Partnership or
their owners, officers, employees, directors, general partners, Affiliates or
advisors represents Recipient in any way in connection with the purchase of the
Restricted Shares. Recipient also understands that legal counsel to the Company,
the Operating Partnership and their Affiliates does not represent, and shall not
be deemed under the applicable codes of professional responsibility to have
represented or to be representing, Recipient.

(i) RECIPIENT UNDERSTANDS THAT THE RESTRICTED SHARES ISSUABLE TO IT PURSUANT TO
THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATES AND ARE BEING OFFERED AND SOLD IN
RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH
LAWS. THE RESTRICTED SHARES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT
AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE RESTRICTED
SHARES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SEC, ANY STATE SECURITIES
COMMISSION, OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF AN INVESTMENT IN THE
RESTRICTED SHARES OR THE ACCURACY OR ADEQUACY OF THE INFORMATION RECEIVED BY
RECIPIENT. RECIPIENT UNDERSTANDS THAT ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.

7. No Tax Representations. Recipient represents and warrants that it is not
relying upon any advice or any information or material furnished by the Company,
the Operating Partnership or their respective representatives, whether oral or
written, expressed or implied, of any nature whatsoever, regarding any tax
matters, including, without limitation, tax consequences to Recipient from the
transaction contemplated herein or any transaction governed by the Purchase
Agreement and the Assignment and Assumption Agreement.



--------------------------------------------------------------------------------

8. Governing Law. This Agreement shall be construed, administered and enforced
according to the laws of the Commonwealth of Virginia, without regard to its
conflicts of laws principles.

9. Successors. This Agreement shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors, and permitted assigns of the
parties.

10. Notice. Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.

11. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

12. Entire Agreement. Subject to the terms and conditions of the Purchase
Agreement, the Assignment and Assumption Agreement and the Support Payment
Agreement entered into between the parties hereto on even date herewith, this
Agreement expresses the entire understanding and agreement of the parties with
respect to the subject matter. This Agreement may be executed in one or more
counterparts, and counterparts may be exchanged by electronic transmission, each
of which will be deemed an original, but all of which together constitute one
and the same instrument

13. Headings. Paragraph headings used herein are for convenience of reference
only and shall not be considered in construing this Agreement.

14. Specific Performance. In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the day and year first set forth above.

 

COMPANY: LANDMARK APARTMENT TRUST OF AMERICA, INC. By:  

/s/ Stanley J. Olander

Name:   Stanley J. Olander Its:   Chief Executive Officer RECIPIENT: ELCO
LANDMARK RESIDENTIAL HOLDINGS II LLC By:  

/s/ Joseph G. Lubeck

Name:   Joseph G. Lubeck Its:   President

SIGNATURE PAGE TO RESTRICTED SHARES AGREEMENT FOR ELRH II